422 F.2d 1332
Samuel W. MEISEL and Rose M. Meisel, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 547.
Docket 33525.
United States Court of Appeals, Second Circuit.
Submitted March 23, 1970.
Decided April 3, 1970.

Appeal from a judgment of the Tax Court, Tannenwald, J., upholding the Commissioner's assessment of a deficiency.
Simon Presant, New York City, for appellants.
Johnnie M. Walters, Asst. Atty. Gen., Department of Justice, Lee A. Jackson, Elmer J. Kelsey and Kenneth L. Gross, Washington, D. C., for respondent.
Before LUMBARD, Chief Judge, HAYS, Circuit Judge, and BLUMENFELD, District Judge.*
PER CURIAM:


1
The judgment of the Tax Court is affirmed on the strength of its memorandum opinion. 28 T.C.M. 141 (1969). There is ample support in the record for the tax court's factual determination that the sale by the mother to the daughter and the loans back were sham transactions.



Notes:


*
 Sitting by designation